IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2009
                                     No. 08-10648
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

HORACE EWIN BETTS

                                                   Plaintiff-Appellant

v.

RISSI L OWENS, Director, Texas Board of Pardons and Parole; HOWARD A
THRASHER, SR; ELVIS HIGHTOWER; JUANITA GONZALES

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:08-CV-14


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Horace Ewin Betts, TDCJ # 1381114, appeals the district court’s dismissal
of his pro se 42 U.S.C. § 1983 civil rights complaint in which he alleged that the
Texas Board of Pardons and Paroles (the Board) was “arbitrarily and
perfunctorily” denying release to mandatory supervision. He also argued that
certain of the Board’s practices amounted to a denial of due process, including:
failing to supply evidence or a reasoned argument to support its denials,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-10648

omitting a signature at the end of letters denying release, using boilerplate
language, and failing to use a state seal or letterhead. Betts also challenged the
Board’s alleged practice of cancelling work-time credits if release to mandatory
supervision was denied.
      The district court found that Betts had failed to state a claim. The district
court determined that the defendants were entitled to Eleventh Amendment
immunity from claims against them in their official capacities, found that the
Board’s practices did not violate the Due Process Clause, and rejected the claim
that work credits have a separate statutory basis from good conduct credits.
      On appeal, Betts has not addressed the district court’s           reasons for
dismissing his complaint.        Although pro se briefs are afforded liberal
construction, Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants
must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Failure to identify an error in the district court’s analysis
is the same as if Betts had not appealed the judgment. See Brinkman v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Several of Betts’s appellate arguments appear to be raised for the first
time on appeal. Assuming that any of these arguments could constitute a
cognizable claim for relief, this court will not consider claims raised for the first
time on appeal. See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Discount
Centers, Inc., 200 F.3d 307, 316-17 (5th Cir. 2000); Leverette v. Louisville Ladder
Co., 183 F.3d 339, 342 (5th Cir. 1999).
      To the extent Betts is requesting the appointment of counsel, such motion
is DENIED.
      The judgment of the district court is AFFIRMED.




                                          2